ORDER
LYNNE F. STEWART of WEST NEW YORK, who was admitted to the bar of this State in 1975, having been found guilty in the United States District Court for the Southern District of New York of conspiracy to defraud the United States (18 U.S.C.A. § 371), conspiracy to provide and conceal material support to terrorist activity (18 U.S.C.A. § 371), providing and concealing material support to terrorist activity (18 U.S.C.A. § 2339A and 2), and making false statements to the government (18 U.S.C.A. § 1001), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), LYNNE F. STEWART is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that LYNNE F. STEWART be restrained and enjoined from practicing law during the period of suspension; and it is further
ORDERED that LYNNE F. STEWART comply with Rule 1:20-20 dealing with suspended attorneys.